United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1258
                         ___________________________

                                 Phelipe A. Linstrom

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                                 Quiktrip Corporation

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 30, 2021
                              Filed: September 2, 2021
                                   [Unpublished]
                                   ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Phelipe Linstrom appeals following the district court’s1 denial of his motion
for a new jury trial in his civil action. He argues that the district court abused its

      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
discretion in sustaining Quiktrip Corporation’s objections to portions of the
deposition testimony of Linstrom’s expert witnesses and not allowing those portions
to be read to the jury. After careful review, we conclude that the ruling was proper
for the reasons stated by the district court, and the district court therefore did not
abuse its discretion. See McPheeters v. Black & Veatch Corp., 427 F.3d 1095, 1101
(8th Cir. 2005) (“[W]e accord the district court wide discretion in admitting and
excluding evidence, and its decision will not be disturbed unless there is a clear and
prejudicial abuse of discretion.” (quotation omitted)). Morever, Linstrom has not
shown that the district court’s ruling substantially influenced the jury’s verdict. See
id. (“We will not reverse a judgment on the basis of erroneous evidentiary rulings
absent a showing that those rulings had a substantial influence on the jury’s
verdict.”). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-